Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to the replied filed on12/30/2020
	Claims 1-17 and 21-23 are pending and will be considered for examination as Applicant request.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, 9 and 21 are rejected because it is unclear, as the claim presented, who or what, human or machine, performs the operations identifying, calculating, performing/conducting, verifying and generating, in these claims
Dependent claims are rejected because they depend directly or indirectly from claims 1, 9 and/or 21.

Claim 1 is rejected because the variable “ΔTh” in the equation is either not defined in claim 1 or lacks antecedent basis.  It is unclear the Applicant means (preceding) “ΔTh1” or a different “ΔTh”.  If “ΔTh” is different from “ΔTh1”, then “ΔTh” must be defined in claim 1.
Dependent claims 2-8 are rejected because they depend directly or indirectly from claim 1.

This claim structure is unclear and incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections in the claim. See MPEP § 2172.01.
Dependent claim 5 rejected because they depend directly or indirectly from claim 2.

Operations identifying, calculating, performing/conducting, verifying and generating in independent claims 1, 9 and 21 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because claim 1, 9 and 21  fails to provide structure(s) implementing operations identifying, calculating, performing/conducting, verifying and generating in independent claims 1, 9 and 21.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph with U.S.C. 112, with sixth paragraph shortcoming.
Dependent claims are rejected because they depend directly or indirectly from claims 1, 9 and/or 21.

The Applicant may:
(a)        Amend the claims by adding structure that are sufficient to perform the claimed functions/operations so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
  (c)         Present a sufficient evidence showing that the claim limitation recites sufficient structure,  material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
 Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
 Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-17 and 21-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,867,109.  
Although the conflicting claims are not exactly identical, they are not patentably distinct from each other because the claimed subject matter in the patent are similar to the claimed subject matter in the present application and substantially read on the claim in the application and vice versa, the claims in the present application is similar to and read on the claims in the patent.

Allowable Subject Matter
Claims 1-17 and 21-23 would be allowable if:
(a)	The rejection(s) under 35 USC 112 set forth in this Office action are overcome; and
(b) The double patenting rejection set forth in this Office action is overcome, i.e., with terminal disclaimer.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL DINH/            Primary Examiner, Art Unit 2851